DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2021 has been entered.  Claims 16, 17, and 30-33 are currently amended; claims 1-15 are cancelled; claims 18-29 are previously presented; no claims have been added.  Claims 16-33 are pending and ready for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 April 2021 and 28 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 2, filed 15 April 2021, with respect to “Rejection of claims 31-33 under 35 U.S.C. 112(b)” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the rejection.   
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 21, 23, 24, 26, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Denis et al. (US 2010/0004805 A1), hereafter referred Denis, in view of Morrow et al. (US 2002/0019891 A1), hereafter referred Morrow, further in view of Gong et al. (CN 101789557 A), hereafter referred Gong.  Denis was cited in applicant’s IDS filed 19 May 2020.

Regarding claim 16, Denis teaches a device configured to process data comprised in data messages passing on message buses of a rolling stock (Denis, Fig. 1, [0039]; on-board control system 10 is on a train or rail vehicle 12.  The device is on-board control system 10, the message bus are illustrated but not labeled in Fig. 1 as the network lines connecting the five depicted cars, and the train/rail vehicle 12 is the instance of the rolling stock), said device comprising:
a processing engine, configured to receive a remote requested configuration (Denis, [0010]; the on-board train control system includes remote input/output modules which are capable of relaying data to and from the main processor unit for the outputs/inputs of the train) comprising one or more processing rules.
While Denis teaches communicating with message buses of RS232, RS485, and CAN (Denis, Fig. 1, [0050]-[0051]; the input/output modules can act as a gateway between the main network MVB and the sub-networks for data transfer of the type RS232, RS485, CAN), Denis does not expressly teach a single universal input interface, configured to receive data messages complying with different physical layers from said message buses, said data messages comprising data;
a standardizing unit, configured to decode in function of said remote requested configuration said data messages into standardized data streams comprising said data;
wherein said processing engine is further configured to receive said standardized data streams from said standardizing unit.
However, Morrow teaches a single universal input interface, configured to receive data messages complying with different physical layers from said message buses, said data messages comprising data (Morrow, [0030]; the data and protocol communications interface of the generic device controller unit (GDCU) accepts protocols and data streams from I2C, RS-232, RS-422, RS-485, etc. and converts them into the USB protocol and its associated data for use by the processor);
(Morrow, [0030]; the data and protocol communications interface of the GDCU converts the different protocols and data streams into the USB protocol and its associated data for use by the processor);
wherein said processing engine is further configured to receive said standardized data streams from said standardizing unit (Morrow, [0030]; the data and protocol communications interface of the GDCU converts the different protocols and data streams into the USB protocol and its associated data for use by the processor).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis to include the above recited limitations as taught by Morrow in order to eliminate problems of hardware interconnection and software interfacing (Morrow, [0011]).
Denis in view of Morrow does not expressly teach wherein said processing engine is further configured to process said data by applying one or more of said one or more processing rules on said data of said standardized data streams in function of said remote requested configuration.
However, Gong teaches wherein said processing engine is further configured to process said data by applying one or more of said one or more processing rules on said data of said standardized data streams in function of said remote requested configuration (Gong, Fig. 2, pg. 5, Step S4 the CPU carries out Information Statistics to the data that is received and the information is passed onto the data display unit in real time).
(Gong, pg. 2, Background technology).

Regarding claim 30, Denis teaches a method for processing data comprised in data messages passing on message buses of a rolling stock (Denis, Fig. 1, [0039]; on-board control system 10 is on a train or rail vehicle 12.  The device is on-board control system 10, the message bus are illustrated but not labeled in Fig. 1 as the network lines connecting the five depicted cars, and the train/rail vehicle 12 is the instance of the rolling stock), said method comprising the steps of:
receiving a remote requested configuration comprising one or more processing rules (Denis, [0010]; the on-board train control system includes remote input/output modules which are capable of relaying data to and from the main processor unit for the outputs/inputs of the train).
While Denis teaches communicating with message buses of RS232, RS485, and CAN (Denis, Fig. 1, [0050]-[0051]; the input/output modules can act as a gateway between the main network MVB and the sub-networks for data transfer of the type RS232, RS485, CAN), Denis does not expressly teach receiving at a single universal input interface data messages complying with different physical layers from message buses, said data messages comprising data;

However, Morrow teaches receiving at a single universal input interface data messages complying with different physical layers from message buses, said data messages comprising data (Morrow, [0030]; the data and protocol communications interface of the generic device controller unit (GDCU) accepts protocols and data streams from I2C, RS-232, RS-422, RS-485, etc. and converts them into the USB protocol and its associated data for use by the processor);
decoding in function of said remote requested configuration said data messages into standardized data streams comprising said data (Morrow, [0030]; the data and protocol communications interface of the GDCU converts the different protocols and data streams into the USB protocol and its associated data for use by the processor);
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis to include the above recited limitations as taught by Morrow in order to eliminate problems of hardware interconnection and software interfacing (Morrow, [0011]).
Denis in view of Morrow does not expressly teach processing said data by applying one or more of said one or more processing rules on said data of said standardized data streams in function of said remote requested configuration.
However, Gong teaches processing said data by applying one or more of said one or more processing rules on said data of said standardized data streams in function of said remote requested configuration (Gong, Fig. 2, pg. 5, Step S4 the CPU carries out Information Statistics to the data that is received and the information is passed onto the data display unit in real time).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow to include the above recited limitations as taught by Gong in order to resolve the inconvenience of having different standards for the consumer (Gong, pg. 2, Background technology).

Regarding claim 17, Denis in view of Morrow further in view of Gong teaches the device according to claim 16 above.  While Denis suggests RS232, RS485, and CAN interfaces (Denis, Fig. 1, [0050]-[0051]; the input/output modules can act as a gateway between the main network MVB and the sub-networks for data transfer of the type RS232, RS485, CAN), Denis in view of Morrow does not expressly teach wherein said universal input interface comprises:
at least one RS232 input module configured to receive data messages complying with RS232 physical layer;
at least one RS485 input module configured to receive data messages complying with RS485 physical layer; and
at least one CAN input module configured to receive data messages complying with CAN physical layer.
However, Gong teaches wherein said universal input interface comprises:
(Gong, Fig. 1, pg. 4, Serial ports RS232 has RS232 connector 411 and RS232 physical layer processing unit 412);
at least one RS485 input module configured to receive data messages complying with RS485 physical layer (Gong, Fig. 1, pg. 4, Serial ports RS485 has RS485 connector 431 and RS485 physical layer processing unit 432); and
at least one CAN input module configured to receive data messages complying with CAN physical layer (Gong, Fig. 1, pg. 4, CAN bus interface has CAN connector 461 and CAN physical layer processing unit 462).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow to include the above recited limitations as taught by Gong in order to resolve the inconvenience of having different standards for the consumer (Gong, pg. 2, Background technology).

Regarding claim 21, Denis in view of Morrow further in view of Gong teaches the device according to claim 16 above.  Denis in view of Morrow does not expressly teach wherein said one or more processing rules comprise one or more of the following: 
one or more predefined metrics;
one or more predefined keys;
one or more predefined timestamps;
one or more predefined thresholds;
one or more algorithmic functions;

one or more counters;
one or more downsampling or upsampling functions;
an execution of one or more pretrained machine learning models;
an execution of one or more pretrained deep learning models.
However, Gong teaches wherein said one or more processing rules comprise one or more of the following:
one or more predefined metrics (Gong, Fig. 2, pg. 5, Step S4 the CPU carries out Information Statistics to the data that is received and the information is passed onto the data display unit in real time.  The examiner notes that the wording “one or more of the following” only necessitates one limitation being met).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow to include the above recited limitations as taught by Gong in order to resolve the inconvenience of having different standards for the consumer (Gong, pg. 2, Background technology).

Regarding claim 23, Denis in view of Morrow further in view of Gong teaches the device according to claim 16 above.  Denis in view of Morrow does not expressly teach wherein said processing engine is further configured to execute one or more of said one or more processing rules on said data of said standardized data streams, thereby analyzing said data comprised in said data messages.
(Gong, Fig. 2, pg. 5, Step S4 the CPU carries out Information Statistics to the data that is received and the information is passed onto the data display unit in real time).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow to include the above recited limitations as taught by Gong in order to resolve the inconvenience of having different standards for the consumer (Gong, pg. 2, Background technology).

Regarding claim 24, Denis in view of Morrow further in view of Gong teaches the device according to claim 16 above.  Denis in view of Morrow does not expressly teach wherein said device further comprises a GSM module and/or an Ethernet port and/or a wireless transmitter, and
wherein said processing engine is further configured to send said data via said GSM module and/or said Ethernet port and/or said wireless transceiver.
However, Gong teaches wherein said device further comprises a GSM module and/or an Ethernet port and/or a wireless transmitter (Gong, pg. 3, described multiple bus interface comprises Ethernet interface), and
wherein said processing engine is further configured to send said data via said GSM module and/or said Ethernet port and/or said wireless transceiver (Gong, Fig. 1, pg. 4, Bus standard interface has Ethernet interface which has Ethernet connector 441 and Ethernet physical layer processing unit 442).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow to include the above recited limitations as taught by Gong in order to resolve the inconvenience of having different standards for the consumer (Gong, pg. 2, Background technology).

Regarding claim 26, Denis in view of Morrow further in view of Gong teaches an assembly configured to process data comprised in data messages passing on message buses of a rolling stock, said assembly comprising the device according to claim 16 above.  While Denis teaches further comprising message buses complying with the three following physical layers: RS232, RS485, or CAN (Denis, Fig. 1, [0050]-[0051]; the input/output modules can act as a gateway between the main network MVB and the sub-networks for data transfer of the type RS232, RS485, CAN), Denis in view of Morrow does not expressly teach further comprising message buses complying with the three following physical layers: RS232, RS485, and CAN.
However, Gong teaches further comprising message buses complying with the three following physical layers: RS232, RS485, and CAN (Gong, pg. 3, described multiple bus interface comprises USB interface, Ethernet interface, serial ports RS232, serial ports RS422, serial ports RS485, and CAN bus interfaces).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of (Gong, pg. 2, Background technology).

Regarding claim 31, Denis in view of Morrow further in view of Gong teaches the device according to claim 17.  Denis in view of Morrow does not expressly teach wherein said data messages complying with RS232 physical layer comprise one or more data messages complying with serial interfaces.
However, Gong teaches wherein said data messages complying with RS232 physical layer comprise one or more data messages complying with serial interfaces (Gong, Fig. 1, pg. 4, Serial ports RS232 has RS232 connector 411 and RS232 physical layer processing unit 412).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow to include the above recited limitations as taught by Gong in order to resolve the inconvenience of having different standards for the consumer (Gong, pg. 2, Background technology).

Regarding claim 32, Denis in view of Morrow further in view of Gong teaches the device according to claim 17.  Denis in view of Morrow does not expressly teach wherein said data messages complying with RS485 physical layer comprise one or more data messages complying with physical layers defined by one or more of the 
However, Gong teaches wherein said data messages complying with RS485 physical layer comprise one or more data messages complying with physical layers defined by one or more of the following: a serial interface (Gong, Fig. 1, pg. 4, Serial ports RS485 has RS485 connector 431 and RS485 physical layer processing unit 432).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow to include the above recited limitations as taught by Gong in order to resolve the inconvenience of having different standards for the consumer (Gong, pg. 2, Background technology).

Regarding claim 33, Denis in view of Morrow further in view of Gong teaches the system according to claim 17.  Denis in view of Morrow does not expressly teach wherein said data messages complying with CAN physical layer comprise one or more data messages complying with physical layers defined by one or more of the following: J1939, Controller Area Network.
However, Gong teaches wherein said data messages complying with CAN physical layer comprise one or more data messages complying with physical layers defined by one or more of the following: Controller Area Network (Gong, Fig. 1, pg. 4, CAN bus interface has CAN connector 461 and CAN physical layer processing unit 462).
(Gong, pg. 2, Background technology).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Denis in view of Morrow further in view of Gong as applied to claim 16 above, and further in view of Przywara et al. (US 2003/0084277 A1), hereafter referred Przywara.

Regarding claim 18, Denis in view of Morrow further in view of Gong teaches the device according to claim 16 above.  Denis in view of Morrow further in view of Gong does not expressly teach wherein said standardizing unit comprises a plurality of codecs configured to decode said data messages into said standardized data streams.
However, Przywara teaches wherein said standardizing unit comprises a plurality of codecs configured to decode said data messages into said standardized data streams (Przywara, Fig. 2e, [0077]; audio and ancillary data from codecs, such as codec function module 220 is multiplexed with data from the drop/insert connector and the two data ports and output through main E1 connector).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow further in view of Gong to include the above recited limitations as taught by (Przywara, [0014]).

Claims 19, 20, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Denis in view of Morrow further in view of Gong as applied to claim 16 above, and further in view of Thayer et al. (US 2002/0110146 A1), hereafter referred Thayer.

Regarding claim 19, Denis in view of Morrow further in view of Gong teaches the device according to claim 16 above.  Denis in view of Morrow further in view of Gong does not expressly teach wherein said device further comprises a remote configuration receiver,
wherein said remote configuration receiver is configured to receive said remote requested configuration; and
wherein said remote requested configuration comprises a selection of one or more message buses and an address selection.
However, Thayer teaches wherein said device further comprises a remote configuration receiver (Thayer, Fig. 2, [0040]; protocol transceiver),
wherein said remote configuration receiver is configured to receive said remote requested configuration (Thayer, Fig. 4, [0051]; protocol converter waits to receive a message regarding the configuration of the protocol converter); and
wherein said remote requested configuration comprises a selection of one or more message buses and an address selection (Thayer, Fig. 4, [0051]-[0052]; such a message may indicate what type of data and message the remote system desires to receive from the bus and the destination address of the message).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow further in view of Gong to include the above recited limitations as taught by Thayer in order to decrease service time and cost (Thayer, [0009]).

Regarding claim 20, Denis in view of Morrow in view of Gong further in view of Thayer teaches the device according to claim 19 above.  Denis in view of Morrow further in view of Gong does not expressly teach wherein said processing engine is further configured to configure said standardizing unit in function of said remote requested configuration such that said standardizing unit receives said data messages from said universal input interface in function of said selection of one or more message buses.
However, Thayer teaches wherein said processing engine is further configured to configure said standardizing unit in function of said remote requested configuration such that said standardizing unit receives said data messages from said universal input interface in function of said selection of one or more message buses (Thayer, Fig. 4, [0052]; the protocol converter determine whether the message is destined for the bus by examining an identifier in the message, the destination address of the message, and the protocol of the message and determine whether the message is valid at decision block 320 where if valid, the protocol converter format the message for communication on the selected bus).
(Thayer, [0009]).

Regarding claim 27, Denis in view of Morrow in view of Gong further in view of Thayer teaches a system comprising the device according to claim 19 above.  Denis in view of Morrow further in view of Gong does not expressly teach wherein said system further comprises a remote rule editor configured to generate said remote requested configuration; and
wherein said device is operationally coupled to said remote rule editor via said remote configuration receiver.
However, Thayer teaches wherein said system further comprises a remote rule editor configured to generate said remote requested configuration (Thayer, Fig. 8, [0080]; a user interface for a wireless manager with selection tabs); and
wherein said device is operationally coupled to said remote rule editor via said remote configuration receiver (Thayer, Fig. 8, [0081]; while operating the wireless manager, the protocol converter being communicated with may be changed).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow further in view of Gong to include the above recited limitations as taught by Thayer in order to decrease service time and cost (Thayer, [0009]).

Regarding claim 28, Denis in view of Morrow in view of Gong further in view of Thayer teaches the system according to claim 27 above.  Denis in view of Morrow further in view of Gong does not expressly teach wherein said remote rule editor comprises a rule generating user interface enabling one or more user to generate said one or more processing rules.
However, Thayer teaches wherein said remote rule editor comprises a rule generating user interface enabling one or more user to generate said one or more processing rules (Thayer, Fig. 8, [0081]-[0082]; the user interface for the wireless manager may have function selection tabs to allow a user to select between a variety of functions for the wireless manager).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow further in view of Gong to include the above recited limitations as taught by Thayer in order to decrease service time and cost (Thayer, [0009]).

Regarding claim 29, Denis in view of Morrow in view of Gong further in view of Thayer teaches the system according to claim 27 above.  Further, Denis teaches wherein said system further comprises one or more deported acquisition modules and one or more communication links (Denis, Fig. 1, [0039]; the on-board control system 10 extends over all carriages and includes a main data transfer network which connects all the equipment of the computerized on-board system); 
each of said deported acquisition modules is further configured to provide said processing engine of said device with said standardized deported data streams (Denis, Fig. 1, [0039]-[0040]; the main data transfer network and main processor unit and on-board control system are connected allowing data communication exchange through the MVB); and
said processing engine of said device is further configured to configure, over said one or more communication links, each of said deported standardizing units in function of said remote requested configuration such that each of said standardizing units receives deported data messages from said respective deported universal input interface in function of said selection of one or more message buses (Denis, [0010]; the on-board train control system includes remote input/output modules which are capable of relaying data to and from the main processor unit for the outputs/inputs of the train).
Denis in view of Morrow does not expressly teach each of said deported acquisition modules comprises:
a deported universal input interface, configured to receive deported data messages complying with the three following physical layers:
RS232;
RS485;
CAN;
from message buses, said deported data messages comprising deported data;
a deported standardization unit, configured to decode in function of a remote requested configuration said deported data messages into standardized deported data streams comprising said deported data;

said processing engine of said device is further configured to process said deported data by applying one or more of said one or more processing rules on said deported data of said standardized deported data streams in function of said remote requested configuration.
However, Gong teaches each of said deported acquisition modules comprises:
a deported universal input interface, configured to receive deported data messages complying with the three following physical layers:
RS232;
RS485;
CAN;
from message buses, said deported data messages comprising deported data (Gong, pg. 3, described multiple bus interface comprises USB interface, Ethernet interface, serial ports RS232, serial ports RS422, serial ports RS485, and CAN bus interfaces);
a deported standardization unit, configured to decode in function of a remote requested configuration said deported data messages into standardized deported data streams comprising said deported data (Gong, Fig. 2, pg. 5; Step S3 the physical layer processing unit receives the data from the upstream equipment at the input interface and carries out physical layer decoding of the conversion of the level that the level that comprises input interface to microprocessor module 1 is accepted);
(Gong, Fig. 2, pg. 5, Step S3 the data is passed from the physical layer process to the input interface in the microprocessor module 1); and
said processing engine of said device is further configured to process said deported data by applying one or more of said one or more processing rules on said deported data of said standardized deported data streams in function of said remote requested configuration (Gong, Fig. 2, pg. 5, Step S4 the CPU carries out Information Statistics to the data that is received and the information is passed onto the data display unit in real time).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow to include the above recited limitations as taught by Gong in order to resolve the inconvenience of having different standards for the consumer (Gong, pg. 2, Background technology).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Denis in view of Morrow further in view of Gong as applied to claim 16 above, and further in view of Butler et al. (US 2016/0048712 A1), hereafter referred Butler.

Regarding claim 25, Denis in view of Morrow further in view of Gong teaches the device according to claim 16 above.  Denis in view of Morrow further in view of 
wherein processing engine is further configured to couple said location information to said data.
However, Butler teaches wherein said device further comprises a GPS module configured to generate location information (Butler, [0679]; a local GPS device), and
wherein processing engine is further configured to couple said location information to said data (Butler, [0679]; the GPS device enable to utilize GPS position data in geo-location tagging, geo-location-based applications and the like).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow further in view of Gong to include the above recited limitations as taught by Butler in order to allow transportation information to include geo-location information and geo-tracing the device (Butler, [0680]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Denis in view of Morrow further in view of Gong as applied to claim 16 above, and in view of Thayer further in view of Przywara.

Regarding claim 22, Denis in view of Morrow further in view of Gong teaches the device according to claim 16 above.  Denis in view of Morrow does not expressly teach wherein said standardizing unit comprises:

at least one RS485 transceiver, configured to convert data messages with RS485 physical layer into TTL logic level signals;
at least one CAN transceiver, configured to convert data messages with CAN physical layer into TTL logic level signals; and
at least one physical layer selector, configured to receive said selection of one or more messages buses from said processing engine and further configured to select said RS232 transceiver or said RS485 transceiver or said CAN transceiver in function of said selection of one or more messages buses.
However, Gong teaches wherein said standardizing unit comprises:
at least one RS232 transceiver, configured to convert data messages with RS232 physical layer into TTL logic level signals (Gong, pg. 6, RS232 physical layer processing unit is carried out the processing of corresponding physical layer comprises the conversion of the bus level of serial ports RS232 to the Transistor-Transistor Logic level of microprocessor module 1 acceptance);
at least one RS485 transceiver, configured to convert data messages with RS485 physical layer into TTL logic level signals (Gong, pg. 5, Step S3; physical layer processing unit of input interface is carried out the corresponding physical layer of the conversion of the bus protocol of the input interface to the Transistor-Transistor Logic level of microprocessor module 1 is accepted);
at least one CAN transceiver, configured to convert data messages with CAN physical layer into TTL logic level signals (Gong, pg. 5, Step S3; physical layer processing unit of input interface is carried out the corresponding physical layer of the conversion of the bus protocol of the input interface to the Transistor-Transistor Logic level of microprocessor module 1 is accepted); and
at least one physical layer selector, configured to receive said selection of one or more messages buses from said processing engine and further configured to select said RS232 transceiver or said RS485 transceiver or said CAN transceiver in function of said selection of one or more messages buses (Gong, pg. 5, Step S4; CPU is responsible for connection and the switching between the interface of user’s appointment, the data that receive are increased the self-defining data format of client).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow to include the above recited limitations as taught by Gong in order to resolve the inconvenience of having different standards for the consumer (Gong, pg. 2, Background technology).
Denis in view of Morrow further in view of Gong does not expressly teach a Field-Programmable Gate Array comprising:
a multiplexer, configured to select one of said codecs in function of said requested configuration; and
a data message filtering and routing unit, configured to filter said standardized data streams.
However, Thayer teaches a Field-Programmable Gate Array (Thayer, [0072]; processor may be a FPGA) comprising:
(Thayer, [0068]-[0069]; processor waits to detect selection of a protocol converter and configure the selected protocol converter to communicate with the wireless device based on the command for configuring the protocol converter); and
a data message filtering and routing unit, configured to filter said standardized data streams (Thayer, [0086]; bus filter section 890 allows the specification of filters for the messages on the vehicle bus).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow further in view of Gong to include the above recited limitations as taught by Thayer in order to decrease service time and cost (Thayer, [0009]).
Denis in view of Morrow in view of Gong further in view of Thayer does not expressly teach said plurality of codecs, configured to decode said TTL logic level signals into standardized data streams.
However, Przywara teaches said plurality of codecs, configured to decode said TTL logic level signals into standardized data streams (Przywara, Fig. 2e, [0077]; audio and ancillary data from codecs, such as codec function module 220 is multiplexed with data from the drop/insert connector and the two data ports and output through main E1 connector).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Denis in view of Morrow in view of Gong further in view of Thayer to include the above recited limitations as taught (Przywara, [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.M./Examiner, Art Unit 2416                         

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416